^                                                                                                                                                                   USBC GLRK PHM
      Fill in this information to identify your case:
                                                                                                                                                         2019DEC23AHlO:15
      Debtor 1                 EDIDIONG CLEMENT EKPENYONG
                               First Name                         Middle Name                        Last Name

      Debtor 2 .
     (Spouse if, filing)       First Name                         Middle Name                        Last Name


     United States Bankruptcy Court for the:                DISTRICTOF ARIZONA

     Case number
     (if known)                                                                                                                                         a Check if this is an
                                                                                                                                                          amended filing

                                               9
    Official Form 106Sum
    Summa                  of Your Assets and Liabilities and Certain Statistical Information                                                                       12/15
    Be as complete and accurateas possible. Iftwo married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedulesfirst; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.

     Part 1:        Summarize Your Assets

                                                                                                                                                             Your assets
                                                                                                                                                             Value of what you own

     1.     Schedule A/B: Property (Official Form 106A/B)
            1a. Copy line 55, Total real estate, from Schedule A/B.                                                                                                                 0. 00

            1b. Copy line 62, Total personal property, from Schedule A/B.                                                                                     $              18,880.00

            1 c. Copy line 63, Total of all property on Schedule A/B.                                                                                        $               18880.00
     Part 2:        Summarize Your Liabilities

                                                                                                                                                             Your liabilities
                                                                                                                                                             Amount you owe

     2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
            2a. Copy thetotal you listed in Column A, Amountofclaim, atthe bottom ofthe last pageofPart1 ofSchedule D...                                     $               17'416-79
     3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
            3a. Copy thetotal claimsfrom Part 1 (priority unsecured claims) from line6e of Schedule E/F.................................                     $                      0.00
            3b. Copy the total claimsfrom Part 2 (nonpriority unsecured claims) from line 6j of ScteduteE/F............................                      $               16,853.04


                                                                                                                                  Your total liabilities $                34, 269. 83


     Part 3:       Summarize Your Income and Ex enses

     4.     Schedule I: Your Income (Official Form 1061)
           Copyyourcombinedmonthlyincomefromline 12ofSchedule/......................................................... "..,..................               $                2,056.95
     5.     Schedule J: Your Expenses (Official Form 106J)
           Copy your monthly expenses from line 22c of Schedule J..........................................................................                  $                1,732. 00
     Part 4        AnswerThese Questions for Administrative and Statistical Records

     6.    Are you filing for bankruptcy under Chapters 7, 11, or 13?
           0       No. You have nothing to report on this pa.rt ofthe form. Checkthis box and submitthis form to the courtwith your otherschedules.

              Yes
     7.    What kind of debt do you have?

                   Your debts are primarily consumerdebts. Consumerdebtsare those "incurred by an individual primarily for a personal, family, or
                   household purpose. " 11 U. S. C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U. S. C. § 159.

           D Your debts are not primarily consumer debts. You have nothing to report on this part ofthe form. Checkthis box and submitthis form to
                   the court with your other schedules.
     Official Form 106Sum                   Summary of Your Assets and Liabilities and Certain Statistical Information                                             page 1 of 2
    SoftwareCopyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                                                                               Best Case Bankruptcy

                  Case 2:19-bk-15990-BKM                            Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                                   Desc
                                                                    Main Document    Page 1 of 35
  Debtor 1      EDIDIONGCLEMENTEKPEh., ONG                                                   Case number (i, . jwn)

  8.    From the Statement ofYour Current Monthly Income: Copy your total current monthly incomefrom Official Form
        122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                 4, 600. 00


 9.     Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
        From Part 4 on Schedule E/F, copy the following:

        9a. Domestic support obligations (Copy line 6a.)                                                  $                 0.00

        9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                         $                 0.00
        9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)               $                 0.00

        9d. Student loans. (Copy line 6f.)                                                                $                 0.00

        9e. Obligations arising out of a separation agreement or divorce that you did not report as
            priority claims. (Copy line 6g.)                                                              $                 0.00

        9f. Debtsto pension or profit-sharing plans, and other similardebts. (Copy line 6h.)             +$                 0.00


        9g. Total. Add lines 9a through 9f.                                                                               0.00




Official Form 10SSum                               Summary of Your Assets and Liabilities and Certain Statistical Information            page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                               Best Case Bankruptcy

           Case 2:19-bk-15990-BKM                                 Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                  Desc
                                                                  Main Document    Page 2 of 35
  Fill in this information to identify your case and this filing:

  Debtor 1                    EDIDIONGCLEMENTEKPENYONG
                              First Name                     Middle Name                     Last Name

  Debtor 2
  (Spouse, if filing)         First Name                     Middle Name                     Last Name


  United States Bankruptcy Courtfor the: DISTRICTOFARIZONA

  Case number                                                                                                                             D     Check if this is an
                                                                                                                                                amended filing



 Official Form 106A/B
Schedule A/B: Pro ert                                                                                                                          12/15
In each category, separately list and describe items. Listan asset only once. If an assetfits in more than one category, list the asset in the category whereyou
think it fits best. Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheetto this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Doyou own or have any legal or equitable interest in any residence, building, land, or similar property?

          No. Go to Part 2.
    D Yes. Whereistheproperty?


 Part 2: DescribeYour Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whetherthey are registered or not? Includeany vehiclesyou own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Care, vans, trucks, tractors, sport utility vehicles, motorcycles

    D No
          Yes


   3. 1     Make:       DODGE                                   Who has an interest in the property? Checkone    Do not deduct secured claims or exemptions. Put
                                                                                                                 the amount of any secured claims on Schedule D:
            Model:      GRAND CARAVAN                                Debtor 1 only                               Creditors Who Have Claims Secured by Property.
           Year:        2008                                    D Debtor2 only                                   Current val ue of the     Current value of the
           Approximate mileage:                                 D Debtor1 andDebtor2 only                        entire property?          portion you own?
           Other information:                                   D Atleastoneofthedebtorsandanother

                                                                D Check if this is community property                     $1, 500. 00                  $1, 500. 00
                                                                     (see instructions)




  3. 2     Make:        DODGE                                   Who has an interest in the property? Check one   Do not deductsecured claims or exemptions Put
                                                                                                                 the amount of any secured claims on Schedule D.
           Model: AVENGER                                            Debtor 1 only                               CreditorsWhoHave Claims Secured by Property.
           Year:        2010                                    D Debtor 2 only                                  Current value of the      Current value of the
           Approximate mileage:                                 D Debtor1 andDebtor2 only                        entire property?          portion you own?
           Other information:                                   D At leastone ofthedebtorsandanother

                                                                D Checkifthisis communityproperty                         $3,000.00                    $3,000.00
                                                                     (see instructions)




Official Form106A/B                                                          Schedule A/B: Property                                                           page 1
Software Copyright (c) 1998-2019 Best Case, LLC-www. bestcase. com                                                                                Best Case Bankruptcy

             Case 2:19-bk-15990-BKM                             Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                  Desc
                                                                Main Document    Page 3 of 35
    Debtor 1           EDIDIONGCLEMENTEKPt;i<rONG                                                                              Casi   -   .
                                                                                                                                              j   m be r   (if known)


     3. 3      Make:       FORD                                       Who has an interest in the property? check one                          Do not deductsecured claims or exemptions. Put
                                                                                                                                              the amount of any secured claims on Schedule D.
               Model:      ESCAPE                                         Debtor 1 only                                                       CreditorsWhoHave Claims Secured by Property.
               Year:       2013                                       D Debtor 2 only                                                         Current value of the         Current value of the
               Approximate mileage:                                   D Debtor1 andDebtor2 only                                               entire property?             portion you own?
               Other information:                                     D At leastoneofthe debtorsandanother

                                                                      D Checkifthis is communityproperty                                                   $14,000.00               $14,000.00
                                                                          (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

            No
     D Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
      .
          pages you have attached for Part 2. Write that number here.............................................................................             =>                 $18, 500. 00

 Part 3:          Describe Your Personal and Household Items

 Do you own or have any legal or equitable interest in any of the following items?                                                                                      Current value of the
                                                                                                                                                                        portion you own?
                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                        claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
      D Yes. Describe.....

7    Electronics
      Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                including cell phones, cameras, media players, games
        No
      D Yes. Describe.....

8. Collectibles of value
      Examples:Antiques and figurines; paintings, prints, or other artwork; books, pictures, or otherart objects; stamp, coin, or baseball card collections;
                        other collections, memorabilia, collectibles
             No
      D Yes. Describe.....

9. Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                        musical instruments
            No
     D Yes. Describe.....

10. Firearms
           Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
     D Yes. Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     D No
            Yes. Describe.....


                                          MISCAPPAREL                                                                                                                                    $150.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                                               Best Case Bankruptcy

                 Case 2:19-bk-15990-BKM                              Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                                            Desc
                                                                     Main Document    Page 4 of 35
                                                       t                                                   t
  Debtor1         EDIDIONGCLEMENTEKPti^YONG                                                              Cas^ ..umber (if known)

 12. Jewelry
      Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
       No
     D Yes. Describe.....

 13. Non-farm animals
       Examples: Dogs, cats, birds, horses
        No
     D Yes. Describe.....

 14. Any other personal and household items you did not already list, including any health aids you did not list
         No
     D Yes. Givespecificinformation.....

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here                                                                                                     $150. 00


 Part 4:     Describe Your Financial Assets

 Doyou own or have any legal or equitable interest in any of the following?                                                        Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.

16. Cash
       Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
    D Yes.

17 Deposits of money
       Examples:Checking, savings, or otherfinancial accounts; certificates ofdeposit; shares in credit unions, brokerage houses, and other similar
                     institutions. If you have multiple accounts with the same institution, list each.
    D No
        Yes.                                                             Institution name:

                                                                         ARIZONAFEDERALCREDIT UNION
                                                                         SAVINGS-0-
                                                                         CHECKING $30
                                                                         FIRST CONVENIENCEBANK
                                       17.1                              CHECKING $200                                                             $230. 00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
   D Yes..................         Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
      joint venture
        No
    D Yes. Givespecificinformationaboutthem.
                                          Name of entity:                                                % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
      Negotiableinstrumentsinclude personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiableinstruments are those you cannottransferto someone by signing or delivering them.
        No
    D Yes. Givespecificinformation aboutthem
                                          Issuer name:

21. Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savingsaccounts, or otherpension or profit-sharing plans
        No
    D Yes. Listeach account separately.
                                      Type of account:                   Institution name:

Official Form 106A/B                                                 ScheduleA/B: Property                                                             page3
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                         Best Case Bankruptcy

           Case 2:19-bk-15990-BKM                               Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                           Desc
                                                                Main Document    Page 5 of 35
  Debtor 1         EDIDIONGCLEMENTEKPi-.-fONG                                                                  Cas. ^mber (ifknown)


 22. Security deposits and prepayments
       Yourshare of all unused deposits you have made so that you may continue service or use from a company
       Examples:Agreementswith landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
       No
     D Yes......................                                             Institution name or individual:

23. Annuities (A contractfora periodicpayment of money to you, eitherfor life or for a number ofyears)
       No
     D Yes.............            Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
     26 U. S. C. §§ 530(b)(1), 529A(b), and 529(b)(1).
         No
     D Yes.............            Institution name and description. Separatelyfile the records of any interests. 11 U. S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
         No
     D Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     D Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
     D Yes. Givespecificinformationaboutthem...
 Money or property owed to you?                                                                                                          Current value of the
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.

28. Tax refunds owed to you
      No
     D Yes.Givespecificinformationaboutthem, includingwhetheryoualreadyfiledthe returnsandthetaxyears.......

29. Family support
       Examples: Pastdue or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
    D Yes. Givespecificinformation......

30. Other amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay vacation pay, workers' compensation, Social Security
                     benefits; unpaid loans you made to someone else
        No
    D Yes. Givespecificinformation..
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
    D No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                        Beneficiary                        Surrender or refund
                                                                                                                                         value:

                                           TERM LIFE THROUGH EMPLOYER -
                                           NO CASH VALUE                                                                                                     $0.00




Official Form 106A/B                                                    Schedule A/B: Property                                                                page 4
Software Copyright (c) 1998-201 9 Best Case, LLC - www. bestcase. com                                                                             Best Case Bankruptcy

           Case 2:19-bk-15990-BKM                                 Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                 Desc
                                                                  Main Document    Page 6 of 35
  Debtor 1        EDIDIONGCLEMENTEKPi.../ONG                                                                     Cas^ .jmber (if known)

 32. Any interest in property that is due you from someone who has died
       Ifyou are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
       someone has died.
           No
     a Yes. Give specific information..

 33. Claims againstthird parties, whether or not you havefiled a lawsuit or madea demand for payment
       Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
     D Yes. Describe each claim.

 34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
           No
     D Yes. Describeeach claim.

35. Any financial assets you did not already list
     No
     D Yes. Givespecificinformation..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pagesyou haveattached
        for Part 4. Write that number here.                                                                                                        $230.00


 Part 5: DescribeAny Business-Related Property You Own or Havean Interest In. List any real estate in Part 1.

37 [JOyou own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
    D Yes. Go to line 38.


 Part 6: DescribeAny Farm-and Commercial Fishing-Related Property You Own or Havean Interest In.
            Ifyou own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-relatedproperty?
           No. Go to Part 7.
       D Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
    D Yes. Give specificinformation.

 54. Add the dollar value of all of your entries from Part 7 Write that number here                                                                   $0. 00

 PartS:         List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2                                                                                                                    $0.00
 56. Part 2: Total vehicles, line 5                                                           $18500.00
 57. Part 3: Total personal and household items, line 15                                             $150. 00
 58. Part 4: Total financial assets, line 36                                                         $230. 00
 59. Part5: Total business-related property, line 45                                                   $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                         $0. 00
 61. Part 7: Total other property not listed, line 54                                                  $0.00

 62. Total personal property. Add lines 56 through 61...                                      $18 880.00        Copy personal property total      $18, 880. 00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                              $18, 880. 00

Official Form 106A/B                                                        Schedule A/B: Property                                                         page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                           Best Case Bankruptcy
            Case 2:19-bk-15990-BKM                               Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                               Desc
                                                                 Main Document    Page 7 of 35
  Debtor1          EDIDIONGCLEMENT                        »,-.. /ONG                             Ca&^ . jmber (if known)




Official Form106A/B                                                     Schedule A/B: Property                                        page 6
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestcase. com                                                      Best Case Bankruptcy

           Case 2:19-bk-15990-BKM                                 Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27          Desc
                                                                  Main Document    Page 8 of 35
  Fill in this information to identify your case:

  Debtor 1                  EDIDIONGCLEMENTEKPENYONG
                            First Name                          Middle Name                     Last Name

  Debtor 2
  (Spouse if, filing)       First Name                          Middle Name                    Last Name


  United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

  Case number
  (if known)                                                                                                                                 D Check if this is an
                                                                                                                                               amended filing

 Official Form 106C
Schedule Cs The Property You Claim as E empt                                                                                                                          4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part2: Additional Pageas necessary. On the top ofany additionalpages, write your nameand
case number (if known).

Foreach item of property you claim as exempt, you must specify the amount of the exemption you claim. Oneway of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100%offair market value undera law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.
 Part 1:         Identi   the Pro e         You Claim as Exem t

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions.                   11 U. S. C. § 522(b)(3)

       D You are claiming federal exemptions. 11 U. S. C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
       Brief description of the property and line on               Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
       Schedule A/Bthat lists this property                        portion you own
                                                                   Copy the value from      Check only one box for each exemption.
                                                                   Schedule/VB
       2008 DODGE GRAND CARAVAN                                            $1,500.00                                   $6, 000. 00   Ariz. Rev. Stat. § 33-1125(8)
       Linefrom Schedule A/B: 3.1                                                                                                    UPTO
                                                                                            D 100%offairmarketvalue, upto
                                                                                                  any applicable statutory limit

      MISC APPAREL                                                            $150. 00                                    $500. 00   Ariz. Rev. Stat. S33. 1125(1)
      Line from Schedule A/B: 11.1                                                                                                   UP TO
                                                                                            1-1 100%affairmarketvalue, upto
                                                                                                  any applicable statutory limit

      ARIZONA FEDERAL CREDIT UNION                                            $230.00                                     $300.00    Ariz. Rev. Stat. § 33-1126(A)(9)
      SAVINGS-0-                                                                                                                     UP TO
      CHECKING$30                                                                           1-1 100% offairmarketvalue, upto
      FIRSTCONVENIENCEBANK                                                                        any applicable statutory limit
      CHECKING$200
      Line from Schedule A/B: 17.1

      WAGES                                                                                                                   75%    Ariz. Rev. Stat. §33-1131(B)
                                                                                 $0. 00
      Line from Schedule A/B:
                                                                                            1-1 100%offairmarketvalue, upto
                                                                                                  any applicable statutory limit




Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                                         page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestease. conn                                                                                     Best Case Bankmptay

               Case 2:19-bk-15990-BKM                             Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                        Desc
                                                                  Main Document    Page 9 of 35
  Debtor1      EDIDIONGCLEMENTEKPEts .^>NG                                                        Case num..   ^f known)

  3. Are you claiming a homestead exemption of more than $170, 350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
          No

       D Yes. Didyou acquirethe property covered bythe exemptionwithin 1,215daysbeforeyoufiledthiscase?
             D       No
             D       Yes




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                           page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestease. com                                                       Best Case Bankruptcy

           Case 2:19-bk-15990-BKM                                Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27           Desc
                                                                 Main Document    Page 10 of 35
  Fill in this information to identify your cas .

  Debtor 1                    EDIDIONGCLEMENTEKPENYONG
                              First Name                        Middle Name                      Last Name

  Debtor 2
  (Spouse if, filing)         First Name                        Middle Name                      Last Name


  United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

  Case number
  (if known)                                                                                                                                   d Check if this is an
                                                                                                                                                 amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                            12/15
Be as complete and accurate as possible. Iftwo married people arefiling together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page,fill it out, numberthe entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claimssecured by your property?
        D No. Checkthis boxandsubmitthisform to the courtwithyour otherschedules.You have nothingelse to report on thisform.
            Yes. Fill in all of the information below.

 Part 1           List All Secured Claims
                                                                                                              Column A              Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2 As      Amount of claim       Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor's name.                    Do not deduct the     that supports this     portion
                                                                                                              value of collateral   claim                  If any
 2.1
          BUCKEYE CHECK
          CASHING OF ARIZONA                          Describe the property that secures the claim:                $3, 000.00               $3, 000. 00                $0.00
          Creditor's Name
                                                      2010 DODGEAVENGER

          6170 SOUTH 51ST
                                                      As of the date you file, the claim is: check all that
         AVENUE #111                                  apply.
          LAVEEN, AZ 85339                            D Contingent
          Number, Street, City, State & Zip Code      D Unliquidated
                                                      D Disputed
 Who owes the debt? Check one.                        Nature of lien. Checkall that apply.
       Debtor 1 only                                  D Anagreementyoumade(suchasmortgageorsecured
                                                          car loan)
 D Debtor2 only
 D Debtor1 andDebtor2 only                            D Statutory lien (such astax lien, mechanic's lien)
 D At leastoneofthe debtorsandanother                 D Judgmentlienfroma lawsuit
 D Check if this claim relates to a                      Other(includinga righttooffset) Title Loan
       community debt

 Date debt was incurred                                       Last 4 digits of account number




Official Form 106D                                  Schedule D: Creditors WhoHave Claims Secured by Property                                                     page 1 of 2
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestcase. com                                                                                      Best Case Bankruptcy

               Case 2:19-bk-15990-BKM                             Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                         Desc
                                                                  Main Document    Page 11 of 35
  Debtor 1 EDIDIONGCLEMENTEKPENYONG                                                                           Case number (ifknown)
                 First Name                  Middle Name                     Last Name



           FLAGSHIPCREDIT
  2.2                                                                                                                $14,416. 79           $14, 000. 00           $416. 79
          ACCEPT                                      Describe the property that secures the claim:
          Creditor's Name
                                                      2013 FORD ESCAPE


                                                      As of the date you file, the claim is: Check all that
          P.O. BOX 975658                             apply.
          DALLAS, TX 75397                            D Contingent
          Number, Street, City, State & Zip Code      D Unliquidated
                                                      D Disputed
 Who owes the debt? Check one.                        Nature of lien. Checkall that apply.
        Debtor 1 only                                 D Anagreementyoumade(suchasmortgageorsecured
                                                           car loan)
  D Debtor 2 only
  D Debtor1 andDebtor2 only                           D Statutory lien (such astaxlien, mechanic's lien)
 D At least one of the debtors and another            D Judgmentlienfroma lawsuit
 D Check ifthis claim relates to a                    D Other (including a right to offset)
        community debt

 Date debt was incurred                                       Last 4 digits of account number         1001




   Add the dollarvalue of your entries in Column A on this page.Write that number here:                                     $17, 416. 79
   Ifthis is the last page ofyourform, addthe dollarvalue totals from all pages.
   Write that number here:                                                                                                  $17, 416. 79

 Part 2: List Others to Be Notified for a Debt That You Alread Listed
 Usethis page only if you haveothers to be notified aboutyour bankruptcy for a debtthat you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                             page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                        Best Case Bankruptcy

            Case 2:19-bk-15990-BKM                               Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                          Desc
                                                                 Main Document    Page 12 of 35
  Fill in this information to identify your case:
  Debtor 1                   EDIDIONGCLEMENTEKPENYONG
                             First Name                       Middle Name                         Last Name

  Debtor 2
  (Spouse if, filing)        First Name                       Middle Name                         Last Name


  United States Bankruptcy Courtfor the:                DISTRICTOFARIZONA

  Case number
  (if known)                                                                                                                                           Check if this is an
                                                                                                                                                       amended filing

 Official Form 106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                 12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITT claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
ScheduleG: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditorswith partially secured claims that are listed in
ScheduleD: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Partyou need, fill it out, numberthe entries in the boxeson the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
  Part 1:         List All of Your PRIORIPT Unsecured Claims
  1.     o any creditors have priority unsecured claims against you?
            No. Go to Part 2.
       D Yes.

 Part 2:          List All of Your NONPRIORinr Unsecured Claims
 3. Do any creditors have nonpriority unsecured claims againstyou?
       D No.Youhavenothingto reportinthispart. Submitthisformtothecourtwithyourotherschedules.
           Yes.

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
    unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is Do not list claims already included in Part 1 If more
    than one creditor holdsa particularclaim, list the other creditors in Part 3. 1fyou have more than three nonpriority unsecured claims fill outthe Continuation Pageof
       Part 2.
                                                                                                                                                          Total claim

               A SPEEDY CASH CAR TITLE
 4.1           LOANS                                                  Last 4 digits of account number                                                                   $740. 00
               Nonpriority Creditor's Name
               1551 EAST INDIANSCHOOLROAD                             When was the debt incurred?
               PHOENIX, AZ 85014
               Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

                  Debtor 1 only                                       D Contingent
               D Debtor2 only                                         D Unliquidated
               D Debtor1 andDebtor2 only                              D Disputed
               D At leastone ofthe debtorsandanother                  Type of NONPRIORITYunsecured claim:
               D Check ifthis claim isfor a community                 D Student loans
               debt                                                   D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
               Is the claim subjectto offset?                         report as priority claims

                  No                                                  D Debtsto pensionorprofit-sharingplans,andothersimilardebts
               D Yes                                                        Other. Specify TITLE LOAN




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                           34479                                              Best Case Bankruptcy

               Case 2:19-bk-15990-BKM                          Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                                  Desc
                                                               Main Document    Page 13 of 35
  Debtor 1 EDIDIONGCLEMENTEKPEi. .JNG                                                                     Case numbei .,nown)

  4.2       CASH 1                                                   Last 4 digits of account number        7344                                            $624. 79
            Nonpriority Creditor's Name
            5050 WEST MCDOWELL AVENUE                                When was the debt incurred?
            PHOENIX, AZ 85035
            NumberStreet City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                        D Contingent
            D Debtor 2 only                                          a Unliquidated
            D Debtor1 andDebtor2 only                                D Disputed
            D At leastoneofthe debtorsandanother                     Type of NONPRIORITY unsecured claim:

            D Check ifthis claim isfora community                    D Student loans
            debt                                                     D Obligations arising out ofa separation agreement ordivorce thatyou did not
            Is the claim subject to offset?                          report as priority claims
               NO                                                    D Debtstopensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                        Other.Specify PAYDAY LOAN

 4.3       CHECK INTO CASH                                           Last 4 digits of account number                                                        $395.25
           Nonpriority Creditor's Name
           610 EAST BASELINE #C-1                                    When was the debt incurred?
           PHOENIX AZ 85040
           NumberStreet City State Zip Code                          As of the date you file, the claim is: Checkall that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At leastoneofthe debtorsandanother                      Type of NONPRIORIPCunsecured claim:
           D Checkifthisclaimisfora community                        D Studentloans
           debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudid not
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                        Other Specify PAYDAY LOAN

 4.4       CHECKMATE EXPRESSCORP                                     Last 4 digits of account number                                                     $2 328.38
           Nonpriority Creditor's Name
           5207 SOUTH CENTRAL AVENUE                                 When was the debt incurred?
           PHOENIX, AZ 85040
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor2 only                                            D Unliquidated
           D Debtor1 andDebtor2 only                                 D Disputed
           D Atleastoneofthedebtorsandanother                        Type of NONPRIORITY unsecured claim:

           D Checkifthisclaimisfora community                        D Student loans
           debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                        Other Specify PAYDAY LOAN




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                  Best Case Bankruptcy

           Case 2:19-bk-15990-BKM                              Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                      Desc
                                                               Main Document    Page 14 of 35
  Debtor 1 EDIDIONGCLEMENTEKPEi. .ONG                                                                       Case numb6i .-nown)

  4.5       COX COMMUNICATIONS                                         Last 4 digits of account number        0506                                       $1, 296. 70
            Nonpriority Creditor's Name
            P.O. BOX 78071                                             When was the debt incurred?
            PHOENIX AZ 85062-8071
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one

                  Debtor 1 only                                        D Contingent
            D Debtor 2 only                                            D Unliquidated
            D Debtor1 andDebtor2 only                                  D Disputed
            D At leastoneofthe debtorsandanother                       Type of NONPRIORITYunsecured claim:

            D Check ifthisclaim isfor a community                      D Studentloans
            debt                                                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                            report as priority claims
                No                                                     D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                          Other Specify CREDIT ACCOUNT

 4.6        DISTRICTMEDICALGROUP                                       Last 4 digits of account number        3572                                       $1, 455. 06
            Nonpriority Creditor's Name
            P.O. BOX 860183                                            When was the debt incurred?
            MINNEAPOLIS, MN 55486
            Number Street City State Zip Code                          As ofthe dateyou file, the claim is: Checkall thatapply
            Who incurred the debt? Check one.

                Debtor 1 only                                          D Contingent
            D Debtor 2 only                                            D Unliquidated
            D Debtor1 andDebtor2 only                                  D Disputed
            D Atleastoneofthe debtorsandanother                        Type of NONPRIORIF/unsecured claim:

            D Checkifthisclaimisfora community                         D Studentloans
            debt                                                       D Obligations arising outofa separation agreement ordivorce thatyoudid not
            Is the claim subject to offset?                            report as priority claims

               No                                                      D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                          Other. Specify MEDICAL

           GC SERVICES LP/COLLECTION
 4.7       AGENCY DIV                                                  Last 4 digits of account number       2747                                       $2, 542. 87
           Nonpriority Creditor's Name
           RE: CONN APPLIANCES                                         When was the debt incurred?
           P.O. BOX 3346
           HOUSTON, TX 77253
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                           D Contingent
           D Debtor2 only                                              D Unliquidated
           D Debtor1 andDebtor2 only                                   D Disputed
           D At leastoneofthe debtorsandanother                        Type of NONPRIORmr unsecured claim:

           D Checkifthisclaimisfora community                          D Studentloans
           debt                                                        D Obligations arising outofa separation agreement ordivorce thatyoudid not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pension orprofit-sharing plans, andothersimilardebts
           D Yes                                                          Other Specify CREDIT ACCOUNT




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                Page3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                Best Case Bankmptcy

           Case 2:19-bk-15990-BKM                                Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                    Desc
                                                                 Main Document    Page 15 of 35
     Debtor 1 EDIDIONGCLEMENTEKPEi> .JNG                                                                    Case numbe. .,nown)

  4.8        GENESISFS CARD SERVICES                                    Last 4 digits of account number        0366                                       $1, 155.60
             Nonpriority Creditor's Name
             RE: KAY JEWELERS                                           When was the debt incurred?
             P.O. BOX 23013
             COLUMBUS, GA 31902
             Number Street City StateZip Code                           As ofthe dateyou file, the claim is: Checkall that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
             D Debtor2 only                                             D Unliquidated
             D Debtor 1 and Debtor 2 only                               D Disputed
            D Atleastoneofthedebtorsandanother                          Type of NONPRIORITY unsecured claim:

            D Checkifthisclaimisfora community                          D Studentloans
            debt                                                        D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                             report as priority claims
                No                                                          Debts to pension or profit-sharing plans, and other similar debts

            a Yes                                                           Other.Specify CREDIT ACCOUNT

  4.9       JEFFERSONCAPITALSYSTEMS                                     Last 4 digits of account number       0037                                       $3,078.33
            Nonpriority Creditor's Name
            RE: DTE ENERGY                                              When was the debt incurred?
            16 MCLELANDROAD
            SAINT CLOUD, MN 56303
            Number Street City State Zip Code                           As of the dateyou file, the claim is: Checkall that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
            D Debtor2 only                                              D Unliquidated
            D Debtor 1 and Debtor 2 only                                D Disputed
            D At leastoneofthe debtorsandanother                        Type of NONPRIORITY unsecured claim:

            D Checkifthisclaimisfora community                          D Student loans
            debt                                                        D Obligations arisingoutofa separation agreement ordivorce thatyoudid not
            Is the claim subject to offset?                             report as priority claims
                No                                                      D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                           Other Specify CREDIT ACCOUNT

 4.1        LEVENBAUM TRACHTENBERG
 0
            LAW FIRM                                                    Last 4 digits of account number
            Nonpriority Creditor's Name
            RE: TORREY ADAMS                                            When was the debt incurred?
            362 N THIRDAVENUE
            PHOENIX AZ 85003
            Number Street City State Zip Code                           As ofthe dateyou file, the claim is: Check all thatapply
           Who incurred the debt? Check one.

               Debtor 1 only                                            D Contingent
            D Debtor 2 only                                             D Unliquidated
            D Debtor1 andDebtor2 only                                   D Disputed
            D Atleastoneofthedebtorsandanother                          Type of NONPRIORITV unsecured claim:

            D Checkifthisclaimisfora community                          D Student loans
           debt                                                         D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                              report as priority claims
               No                                                       D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                          Other.Specify COLLISIONCLAIM




Official Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                               Page4 of 7
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestcase. com                                                                               Best Case Bankruptcy

           Case 2:19-bk-15990-BKM                                 Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                   Desc
                                                                  Main Document    Page 16 of 35
     Debtor 1 EDIDIONGCLEMENTEKPEl^ .JNG                                                                  Case numbei ,.. ,, nown)

  4.1       MARICOPA INTEGRATED HEALTH
     1      SYSTEM                                                    Last4 digitsofaccountnumber 4176                                                      $790.71
            Nonpriority Creditor's Name
            P.O. BOX 29670                                            When was the debt incurred?
            PHOENIX, AZ 85038
            Number Street City State Zip Code                         As of the dateyou file, the claim is: Checkall thatapply
            Who incurred the debt? Check one.

                  Debtor 1 only                                       D Contingent
            D Debtor 2 only                                           D Unliquidated
            D Debtor 1 and Debtor2 only                               D Disputed
            D At leastoneofthedebtorsandanother                       Type of NONPRIORIF/unsecured claim:
            D Checkifthisclaimisfora community                        D Studentloans
            debt                                                      D Obligations arising outofa separation agreement ordivorce thatyoudid not
            Is the claim subject to offset?                           report as priority claims
                No                                                    D Debtsto pensionorprofit-sharingplans, andothersimilardebts
            D Yes                                                         Other.Specify MEDICAL

 4.1
  2         ONLINEINFORMATIONSERVICES                                 Last 4 digits of account number       5551                                            $638. 63
            Nonpriority Creditor's Name
            RE: SALT RIVER PROJECT                                    When was the debt incurred?
            P. O. BOX 1489
            WINTERVILLE, NC 28590
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                         D Contingent
            D Debtor2 only                                            D Unliquidated
            D Debtor1 andDebtor2 only                                 D Disputed
            D Atleastoneofthedebtorsandanother                        Type of NONPRIORITYunsecured claim:

            D Checkifthisclaimisfora community                        D Student loans
           debt                                                       D Obligations arisingoutofa separation agreement ordivorce thatyoudidnot
            Is the claim subject to offset?                           report as priority claims
               No                                                     D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                        Other.Specify CREDITACCOUNT

 4.1       POPULUSFINANCEGRP DBA ACE
 3         CASH EXPRESS                                               Last 4 digits of account number                                                    $1, 206. 72
           Nonpriority Creditor's Name
           6402 S CENTRALAVENUE                                       When was the debt incurred?
           PHOENIX,AZ 85042
           Number Street City State Zip Code                          As of the dateyou file, the claim is: Checkall that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                          D Contingent
           D Debtor 2 only                                            D Unliquidated
           D Debtor1 andDebtor2 only                                  D Disputed
           D At leastoneofthedebtorsandanother                        Type of NONPRIORIFfunsecured claim:
           D Checkifthisclaimisfora community                         D Student loans
           debt                                                       D Obligations arising outofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                            report as priority claims
               No                                                     D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         Other.Specify PAYDAY LOAN




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                 Best Case Bankruptcy

           Case 2:19-bk-15990-BKM                               Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                     Desc
                                                                Main Document    Page 17 of 35
  Debtor 1 EDIDIONGCLEMENTEKPEl^ .JNG                                                                        Case numbei , .,nown)

  4.1
  4          PROGRESSIVELEASING                                        Last 4 digits of account number          1646                                                         $600. 00
             Nonpriority Creditor's Name
             RE: FIRST NATIONALBANK                                    When was the debt incurred?
             TEXAS
             256 DATA DRIVE
             DRAPER, UT 84020
             Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

                Debtor 1 only                                          D Contingent
             D Debtor2 only                                            D Unliquidated
             D Debtor 1 and Debtor 2 only                              D Disputed
             D Atleastoneofthe debtorsandanother                       Type of NONPRIORITY unsecured claim:
             D Checkifthisclaimisfora community                        D Studentloans
             debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
             Is the claim subject to offset?                           report as priority claims
                No                                                     D Debtsto pensionorprofit-sharingplans,andothersimilardebts
             D Yes                                                         Other Specify CREDIT ACCOUNT

  Part 3:       List Others to Be Notified About a Debt That You Alread Listed
5. Usethis pageonly if you haveothers to be notified aboutyour bankmptcy, for a debtthat you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debtyou owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditorfor any of the debts that you listed in Parts 1 or 2, list the additional creditors here. Ifyou do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                                On which entry in Part 1 or Part 2 did you list the original creditor?
 LIPPMAN RECUPERO                                                Line4jt of(Checkone):                     D Part1:CreditorswithPriorityUnsecuredClaims
 RE: STERLING JEWELERS INC.                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. BOX 13928
 TUCSON, AZ 85732
                                                                 Last 4 digits of account number                      6444
 Name and Address                                                On which entry in Part 1 or Part 2 did you list the original creditor?
 SHERLOQ                                                         Line 4. 11 of (Check one):                D Part 1: Creditors with Priority Unsecured Claims
 RE: MARICOPA INTEGRATED                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 HEALTH SYSTEM
 P. O. BOX 2842
 TAMPA, FL 33601
                                                                 Last 4 digits of account number                      5840
 Name and Address                                                On which entry in Part 1 or Part 2 did you list the original creditor?
 WAKEFIELD & ASSOCIATES                                          Line4.6 of(Checkone):                     D part1:CreditorswithPriorityUnsecuredClaims
 RE: DISTRICTMEDICALGROUP
                                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. BOX 58
 FORT MORGAN, CO 80701
                                                                 Last 4 digits of account number                      5594

 Part 4:       Add the Amounts for Each T os of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
      type of unsecured claim.

                                                                                                                                     Total Claim
                        6a.   Domestic support obligations                                                      6a.       $                          0.00
 Total
 claims
 from Part 1            6b. Taxes and certain otherdebts you owethe government                                  6b.       $                          0.00
                        6c.   Claims for death or personal injury while you were intoxicated                    6c.       $                          0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.           6d.       $                          0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                          6e. $                                0.00

                                                                                                                                     Total Claim
                        6f.   Student loans                                                                     6f.                                  0.00
 Total

Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                                  Best Case Bankruptcy

            Case 2:19-bk-15990-BKM                              Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                                      Desc
                                                                Main Document    Page 18 of 35
  Debtor1 EDIDIONGCLEMENTEKPEhi .ONG                                                                 Case number,.. <nown)

  claims
  from Part 2            6g. Obligationsarising out of a separation agreementor divorcethat
                                you did not report as priority claims                                  eg.     $                   0. 00
                         6h     Debtsto pension or profit-sharing plans, and other similardebts        6h.     $                   0. 00
                         6i.    Other.Add all other nonpriority unsecured claims. Write thatamount     6i.
                                here.                                                                          $             16, 853. 04

                         6j.    Total Nonpriority. Add lines 6fthrough 6i.                             6j.                   16, 853.04




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestease. conn                                                                       Best Case Bankruptcy

            Case 2:19-bk-15990-BKM                               Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                           Desc
                                                                 Main Document    Page 19 of 35
  Fill in this information to identify your case:

  Debtor 1                  EDIDIONGCLEMENTEKPENYONG
                            First Name                         Middle Name             Last Name

  Debtor 2
  (Spouse if, filing)      First Name                          Middle Name             Last Name


  United States Bankruptcy Courtfor the:                DISTRICTOFARIZONA

  Case number
  (if known)
                                                                                                                                   D Check if this is an
                                                                                                                                     amended filing



 Official Form 106G
 Schedule G: Execute                                     Contracts and Unex ired Leases                                                                12/15
 Be as complete andaccurateas possible. Iftwo married people arefilingtogether, bothareequally responsiblefor supplyingcorrect
 information. If morespace is needed, copy the additionalpage,fill it out, numbertheentries, andattach it to this page.Onthetop ofany
 additional pages, write your name and case number (if known).

 1.      Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
         D Yes. Fill in all ofthe information beloweven ifthe contacts ofleasesare listed on Schedule A/B:Property (Official Form 106A/B).
2.       Listseparatelyeachperson or companywithwhomyou havethe contractor lease. Thenstate whateachcontractor lease is for(for
         example, rent, vehicle lease,cell phone). Seethe instructionsforthisform in the instruction bookletfor more examplesofexecutorycontracts
         and unexpired leases.


          Person or company with whom you have the contract or lease                     State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
   2.1
           Name



           Number       Street

           Ci                                        State                  ZIP Code
  2.2
           Name



           Number       Street


           Ci                                        State                  ZIP Code
  2.3
           Name



           Number       Street

           d                                        State                   ZIP Code
  2.4
           Name



           Number       Street


          Ci                                        State                   ZIP Code
  2.5
          Name


          Number        Street


          d                                         State                   ZIPCode




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                            Best Case Bankruptcy

               Case 2:19-bk-15990-BKM                           Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                               Desc
                                                                Main Document    Page 20 of 35
  Fill in this information to identify your case:

  Debtor 1                     EDIDIONGCLEMENTEKPENYONG
                              First Name                           Middle Name        Last Name

  Debtor 2
  (Spouse if, tiling)         First Name                           MiddleName         LastName

  United States Bankruptcy Court for the:                  DISTRICT OF ARIZONA

  Case number
  (if known)
                                                                                                                             D Check if this is an
                                                                                                                               amended filing

 Official Form 106H
 Schedule H: Your Codebtors                                                                                                                       12/15

 Codebtorsare people or entitieswhoarealso liableforany debtsyou may have.Beas completeandaccurateas possible. Iftwo married
 people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
 fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
 your name and case number(if known). Answerevery question.

        1. Do you have any codebtors? (Ifyou are filing a joint case, do not list either spouse as a codebtor

            No
       D Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin. )"

            No. Go to line 3.
       D Yes. Didyourspouse,formerspouse,orlegalequivalentlivewithyou atthetime?

    3. In Column 1, list all ofyourcodebtors. Donot includeyourspouseas a codebtorif yourspouse is filingwithyou. Listthe personshown
       m line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
       Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule BF, or Schedule G to fill
       out Column 2.

                 Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                 Name, Number, Street, City, State and ZIP Code
                                                                                                      Checkall schedulesthat apply:

                                                                                                      D Schedule D, line
                 Name
                                                                                                      D Schedule E/F, line
                                                                                                      D Schedule G, line
                 Number             Street
                 City                                      State                      ZIP Code




                                                                                                      D Schedule D, line
                 Name
                                                                                                      D ScheduleE/F, line
                                                                                                      D Schedule G, line
                 Number             Street
                 City                                      State                      ZIPCode




Official Form106H                                                                Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestaase. com                                                                       Best Case Bankruptcy

               Case 2:19-bk-15990-BKM                               Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                     Desc
                                                                    Main Document    Page 21 of 35
  Fill in this information to identi   our case:

  Debtor 1                      EDIDIONG CLEMENT EKPENYONG

  Debtor 2
 (Spouse, if filing)

  United States Bankruptcy Court for the:      DISTRICTOF ARIZONA

 Case number                                                                                            Check if this is:
 (If known)
                                                                                                        D An amended filing
                                                                                                        D A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:
 Official Form 1061                                                                                         MM/DD/YYYY
 Schedule I: Your Income                                                                                                                          12/15
Beas complete andaccurateas possible. Iftwo married people arefilingtogether(Debtor1 and Debtor2), bothare equally responsiblefor
supplying correct information. Ifyou are married and not filing jointly, and your spouse is living with you, include information about your
spouse. Ifyou areseparatedandyourspouse is notfilingwithyou, do not include informationaboutyourspouse. If morespace is needed,
attach a separatesheetto this form. Onthe top ofany additional pages,writeyour nameand casenumber(if known). Answerevery question.
 Parti:                Describe Em lo ment

 1.     Fill in your employment
        information.                                              Debtor 1                                     Debtor 2 or non-filing spouse
       If you have more than one job,                                   Employed                               D Employed
       attach a separate page with           Employment status
       information about additional                               D Notemployed                                D Notemployed
       employers.
                                             Occupation           MAINTENANCE
       Include part-time, seasonal, or
       self-employed work.                   Employer's name      GEO GROUP
       Occupationmay include student         Employer's address
       o^.ema^fitappnes""-" -.---                                 ^j^^E & COCOPAH
                                             How long employed there?        10 YEARS
 Part 2:               Give Details About Monthl Income

Estimatemonthly incomeas ofthe dateyoufile thisform. Ifyou have nothingto reportforanyline,write $0 in the space. Includeyour non-filing
spouse unless you are separated.

Ifyou or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. Ifyou need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filin   s ouse

       List monthly gross wages, salary, and commissions (before all payroll
 2     deductions). Ifnotpaidmonthly, calculatewhatthemonthlywagewouldbe.                 2.      $        4, 592. 84       $              N/A

 3.    Estimate and list monthly overtime pay.                                            3.   +$                0. 00      +$             N/A
 4.    Calculate gross Income. Add line 2 + line 3.                                       4.      $      4,592.84               $        N/A




Official Form 1061                                                      Schedule I: Your Income
              Case 2:19-bk-15990-BKM                 Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                      Desc page 1
                                                     Main Document    Page 22 of 35
  Debtor1     EDIDIONGCLEMENTEKPENYONG                                                            Case number (if known)



                                                                                                   For Debtor 1            For Debtor 2 or
                                                                                                                           non-filing spouse
       Copy line 4 here                                                                    4.      $         4, 592. 84    s               N/A
  5.   List all payroll deductions:
       5a.       Tax, Medicare, and Social Security deductions                             5a.     $           670.95      $               N/A
       5b.       Mandatory contributions for retirement plans                              5b.     $              0. 00    $               N/A
       5c.     Voluntary contributions for retirement plans                                5c.     $              0.00     $               N/A
       5d.       Required repayments of retirement fund loans                              5d.     $              0. 00    $               N/A
       5e.       Insurance                                                                 5e.     $           180.53      $               N/A
       5f.     Domestic support obligations                                                5f.     $             0.00      $               N/A
       5g.     Union dues                                                                  5g.     $              0.00     $               N/A
       5h.     Otherdeductions. Specify: GARNISHMENT-CHILDSUPPORT                          5h.+    $         1,671.58 + $                  N/A
               PROCESSINGFEE                                                                       $            12.83   $                  N/A
 6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                      6.     $          2, 535. 89    $               N/A
 7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                 7.     $          2,056.95      $               N/A
 8.    List all other income regularly received:
       8a.     Net incomefrom rental property and from operating a business,
               profession, or farm
               Attach a statementfor each property and businessshowinggross
               receipts, ordinary and necessary business expenses, and the total
               monthly net income.                                                         8a. $                  0. 00                    N/A
       8b.     Interest and dividends                                                      8b. $                  0.00                     N/A
       8c.     Family support payments that you, a non-filing spouse, or a dependent
              regularly receive
              Include alimony, spousal support, child support, maintenance, divorce
              settlement, and property settlement.                                         8c. $                  0.00                     N/A
       8d.    Unemployment compensation                                                    8d. $                  0.00                     N/A
       8e.    Social Security                                                              8e. $                  0.00                     N/A
       8f.    Othergovernmentassistancethat you regularly receive
              Include cash assistanceand the value (if known) of any non-cash assistance
              that you receive, such as food stamps (benefits under the Supplemental
              Nutrition Assistance Program) or housing subsidies.
              Specify:                                                                     8f.                    0.00   $               N/A
       8g.    Pension or retirement income                                                 8g.    $               0.00   $               N/A
       8h.    Other monthly income. Specify:                                               8h.+ s                 0.00 + $               N/A

 9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                            9. $                   0.00 $                     N/A

 10. Calculate monthly income. Add line 7 + line 9.                                     10. $          2, 056. 95 + $           N/A =              2, 056. 95
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
 11. State all other regularcontributions to the expenses that you list in ScheduleJ.
     Includecontributions from an unmarried partner, members ofyour household,your dependents, your roommates, and
       other friends or relatives.
       Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
       Specify:                                                                                                                  11. +$                 0. 00

 12. Addtheamountin the last column of line 10to theamountin line 11. The result is the combinedmonthlyincome.
       Write that amounton the Summaryof Schedulesand Statistical Summaryof Certain Liabilitiesand Related Data, if it
       applies                                                                                                                   12. S             2, 056. 95
                                                                                                                                     Combined
                                                                                                                                     monthly income
 13. Do you expectan increase or decreasewithin the yearafter you file this form?
     a     No;
                 Yes. Explain:   OVER TIME IS NOT ROUTINE AND CANNOT BE COUNTED ON.




Official Form 1061                                                      Schedule I: Your Income                                                     page 2
             Case 2:19-bk-15990-BKM                  Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                     Desc
                                                     Main Document    Page 23 of 35
  Fill in this information to identify your case:

 Debtor1                EDIDIONGCLEMENTEKPENYONG                                                             Check if this is:
                                                                                                             D An amended filing
 Debtor 2                                                                                                    D A supplement showing postpetition chapter
 (Spouse, if filing)                                                                                                13 expenses as of the following date:

 United States Bankruptcy Courtfor the: DISTRICTOF ARIZONA                                                          MM/DD/YYYY

 Case number
 (If known)



 Official Form 106J
 Schedule J: Your Ex enses                                                                                                                                   12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

       1:      Describe Your Household
 1     Is this a joint case?
            No. Go to line 2.
       D Yes. DoesDebtor2 live in a separate household?
                 a No
                 D Yes. Debtor2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2.    Do you have dependents?           D NO
       Do not list Debtor 1 and                     Fill out this information for   Dependent's relationship to        Dependent's        Does dependent
                                            Yes.                                    Debtor 1 or Debtor 2
       Debtor 2.                                    each dependent.                                                    age                live with you?

       Do not state the                                                                                                                   0 No
       dependents names.                                                            Daughter                           6                     Yes
                                                                                                                                             No
                                                                                    Son                                7                    Yes
                                                                                                                                          D No
                                                                                    Son                                14                    Yes
                                                                                                                                             No
                                                                                    Daughter                           16                    Yes
                                                                                                                                             No
                                                                                    Daughter                           22                    Yes
 3.   Do your expenses include                      No
      expenses of people other than
      yourself and your dependents?             D Yes

               Estimate Your Ongoing Monthly Expenses
 Estimateyour expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 caseto report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental ScheduleJ, checkthe box at the top of the form and fill in the
 applicable date.

 Include expenses paid for with non-cashgovernment assistanceif you know
the value of such assistance and have included it on Schedule I: Your Income
 (Official Form 1061.)                                                                                                       Your expenses


4.    The rental or home ownershipexpensesfor your residence. Includefirst mortgage
      paymentsandany rentforthe groundor lot.                                                                4. $                             400.00

      If not included in line 4:

      4a.      Real estate taxes                                                                           4a. $                                   0. 00
      4b.      Property, homeowner's, or renter's insurance                                                4b. $                                   0. 00
      4c.      Home maintenance, repair, and upkeep expenses                                               4c. S                                   0.00
      4d.      Homeowner's association or condominium dues                                                 4d. $                                   0.00
5.    Additional mortgage payments for your residence, such as home equity loans                             5. $                                  0.00
Official Form 106J                                                   Schedule J: Your Expenses                                                              page 1
        Case 2:19-bk-15990-BKM                           Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                        Desc
                                                         Main Document    Page 24 of 35
  Debtor1       EDIDIONGCLEMENTEKPENYONG                                                           Case number (if known)

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                               6a.                                    0. 00
       6b. Water, sewer, garbage collection                                                             6b.                                    0.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                               6c.                                 365. 00
       6d.      Other. Specify:                                                                         6d.                                   0. 00
 7.    Food and housekeeping supplies                                                                    7.                                 250.00
 8.    Childcare and children's education costs                                                          8.                                    0.00
 9.    Clothing, laundry, and dry cleaning                                                               9.                                   50. 00
 10.   Personal care products and services                                                              10.                                  40.00
 11.   Medical and dental expenses                                                                      11.                                  25.00
 12.   Transportation. Include gas, maintenance, bus or train fare.
       Do not include car payments.                                                                     12.                                 300. 00
 13. Entertainment, clubs, recreation, newspapers, magazines,and books                                  13.                                    0.00
 14. Charitable contributions and religious donations                                                   14.                                  40.00
 15.   Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.
       15a.     Life insurance                                                                         15a.                                    0.00
       15b. Health insurance                                                                           15b.                                    0.00
       15c.     Vehicle insurance                                                                      15c.                                 202. 00
       15d. Other insurance. Specify:                                                                  15d.                                    0.00
 16. Taxes. Do not includetaxes deducted from your pay or included in lines 4 or 20.
     Specify:                                                                                           16. $                                  0. 00
 17. Installment or lease payments:
     17a. Car payments for Vehicle 1                                                                   17a.                                    0.00
     17b. Car payments for Vehicle 2                                                                   17b.                                    0. 00
     17c. Other. Specify:                                                                              17c.                                    0. 00
     17d. Other. Specify:                                                                              17d.                                    0.00
 18. Your payments of alimony, maintenance, and support thatyou did not report as
     deductedfrom your pay on line 5, Schedule I, Your Income(Official Form 1061).                      18.                                    0. 00
 19. Other payments you make to support others who do not live with you.                                                                       0.00
     Specify:                                                                               19.
 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
     20a. Mortgages on other property                                                     20a. $                                               0. 00
     20b. Real estate taxes                                                               20b. $                                               0.00
     20c. Property, homeowner's, or renter's insurance                                    20c. $                                               0.00
     20d. Maintenance, repair, and upkeep expenses                                        20d. $                                               0. 00
       20e.     Homeowner's association or condominium dues                                            20e. $                                  0.00
 21    Other: Specify:       CHILDRENSPORTS                                                             21. +$                               60. 00
 22. Calculate your monthly expenses
     22a. Add lines 4 through 21.                                                                                                      1,732.00
       22b. Copy line 22 (monthly expensesfor Debtor2), if any, from Official Form 106J-2                       $
       22c. Add line 22a and 22b. The result is your monthly expenses.                                          $                      1, 732. 00
 23. Calculate your monthly net income.
     23a. Copy line 12 (your combined monthly income) from Schedule I.                                23a. $                             2, 056.95
     23b. Copy your monthly expenses from line 22c above.                                             23b. -$                            1, 732. 00
       23c. Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                     23c. $                              324.95

 24. Do you expectan increaseor decrease in your expenses within the year after you file this form?
       Forexample, doyou expectto finish payingforyour car loan withinthe yearor do you expectyour mortgage payment to increase or decrease becauseof a
       modification to the terms of your mortgage?
          No.
       D Yes.              Explain here:




Official Form 106J                                               Schedule J: Your Expenses                                                                page3
        Case 2:19-bk-15990-BKM                       Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                         Desc
                                                     Main Document    Page 25 of 35
  Fill in this information to identify your case:

  Debtor 1                    EDIDIONGCLEMENTEKPENYONG
                              First Name                     Middle Name              Last Name

  Debtor 2
  (Spouse if, filing)         First Name                     Middle Name              Last Name


  United States BankruptcyCourt for the:               DISTRICTOFARIZONA

  Case number
  (if known)                                                                                                                        C] Check if this is an
                                                                                                                                       amended filing



 Official Form 106Dec
 Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You mustfilethisform wheneveryou file bankruptcy schedulesoramendedschedules. Makinga falsestatement, concealing property, or
obtainingmoney or property by fraud in connectionwith a bankruptcy casecan result infines up to $250,000, or imprisonmentfor upto 20
years, or both. 18 U. S. C. §§ 152, 1341, 1519, and 3571.



                        Sign Below


         Did you pay or agreeto pay someonewho is NOTan attorney to help you fill out bankruptcy forms?

         D       No
                Yes. Name ofperson           CLAUDIA J. PLOTNICK                                                 Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                 Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and c rrect.


               EDIDIONG CLEMENT E PENYO G                                                Signature of Debtor 2
               Signature of Debtor 1

               Date December 21, 2019                                                    Date




Official Form 106Dec                                        Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                               Best Case Bankruptcy




               Case 2:19-bk-15990-BKM                          Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                  Desc
                                                               Main Document    Page 26 of 35
  Fill in this information to identify your case:
  Debtor 1                    EDIDIONGCLEMENTEKPENYONG
                              First Name                     Middle Name                   Last Name

  Debtor 2
  (Spouse if, filing)         First Name                     Middle Name                   Last Name


  United States Bankruptcy Courtforthe:                DISTRICTOFARIZONA

  Case number
  (if known)                                                                                                                            D Check if this is an
                                                                                                                                          amended filing


 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              4/19
Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

  Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

        D       Married
                Not married

2.      Duringthe last 3 years, have you lived anywhereother than whereyou live now?

               No
        D Yes. List all ofthe places you lived in the last 3 years. Do not include where you live now.
         Debtor 1 Prior Address:                                     Dates Debtor 1          Debtor 2 Prior Address:                           Dates Debtor 2
                                                                     lived there                                                               lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states andterritories includeArizona, California, Idaho, Louisiana, Nevada, NewMexico, Puerto Rico, Texas, Washingtonand Wisconsin.)

               No
       D Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2          Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of incomeyou received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income thatyou receive together, list it only once underDebtor 1.

       D       No
               Yes. Fill in the details.

                                                    Debtor 1                                                     Debtor 2
                                                    Sources of income                 Gross income              Sources of income              Gross income
                                                    Check all that apply.             (before deductions and    Check all that apply.          (before deductions
                                                                                      exclusions)                                              and exclusions)
 From January 1 of current year until                 Wages, commissions,                        $46,755.31      D Wages,commissions,
 the date you filed for bankruptcy:                                                                             bonuses, tips
                                                    bonuses, tips
                                                    D Operating a business                                       D Operating a business




Official Form 107                                      Statementof FinancialAffairs for Individuals Filingfor Bankruptcy                                         page 1
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                  Best Case Bankruptcy

               Case 2:19-bk-15990-BKM                          Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                     Desc
                                                               Main Document    Page 27 of 35
  Debtor 1        EDIDIONGCLEMENTEKPEi,r ONG                                                                  Case nu. -.er (ifknown)



                                                     Debtor 1                                                        Debtor 2
                                                     Sources of income               Gross income                    Sources of income              Gross income
                                                     Check all that apply.           (before deductions and          Check all that apply.          (before deductions
                                                                                     exclusions)                                                    and exclusions)
  For last calendar year:                              Wages, commissions,                       $36, 869. 00        D Wages, commissions,
  (January 1 to December 31, 2018)                                                                                   bonuses, tips
                                                     bonuses, tips
                                                     D Operatinga business                                           D Operatinga business

  For the calendar year before that:                   Wages, commissions,                       $38, 236. 00        D Wages,commissions,
  (January 1 to December 31, 2017)                                                                                   bonuses, tips
                                                     bonuses, tips
                                                     D Operatinga business                                           D Operating a business


 5.    Didyou receive any other income during this year or thetwo previous calendaryears?
       Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
       and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
       winnings. Ifyou are filing a joint case and you have income that you received together, list it only once under Debtor 1

       List each source and the gross income from each source separately. Do not include income that you listed in line 4.

             No
       D     Yes. Fill in the details.

                                                    Debtor 1                                                        Debtor 2
                                                    Sources of income               Gross income from               Sources of income               Gross income
                                                    Describe below.                 each source                     Describe below.                 (before deductions
                                                                                    (before deductions and                                          and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Pa ments You hflade Before You Filed for Bankru c

      Are either Debtor 1's or Debtor2's debts primarily consumer debts?
       D No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumerdebtearedefined in 11 U. S.C. § 101(8) as "incurred byan
                     individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 825* or more?
                      1-1 No.       Go to line 7.
                      1-1 Yes Listbeloweach creditor towhom you paid a total of$6, 825*ormore inoneormore payments and thetotal amount you
                                paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                not include payments to an attorney for this bankruptcy case.
                     * Subjectto adjustment on 4/01/22 and every 3 years afterthat for casesfiled on or afterthe date of adjustment.
            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    Duringthe 90 days beforeyou filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                     D Yes Listbeloweachcreditortowhomyoupaida total of$600ormoreandthetotalamountyou paidthatcreditor. Donot
                                   include payments fordomestic support obligations, such as child support and alimony. Also, do not include paymentsto an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount           Amount you          Was this payment for.
                                                                                                       paid             still owe




Official Form 107                                      Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                           page 2
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                      Best Case Bankruptcy

           Case 2:19-bk-15990-BKM                               Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                        Desc
                                                                Main Document    Page 28 of 35
                                    i
  Debtor 1        EDIDIONGCLEMENTEKPEi,< ONG                                                              Case riL. jW (ifknown)



 7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insidersinclude your relatives; any general partners; relatives ofanygeneral partners; partnerships ofwhich you are a general partner; corporations
       ofwhichyou are an officer, director, person in control, or ownerof 20% or more oftheirvoting securities; and any managing agent, including one for
       a businessyou operate as a sole proprietor. 11 U. S.C. § 101. Include payments for domesticsupport obligations, such as child support and
       alimony.

             No
       D Yes. Listall paymentsto an insider.
        Insider's Name and Address                                   Dates of payment         Total amount       Amount you        Reason for this payment
                                                                                                       paid          still owe

8.     Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
       insider?
       Include payments on debts guaranteed or cosigned by an insider.

             No
       D Yes. Listall paymentsto an insider
        Insider's Name and Address                                   Dates of payment         Total amount       Amount you        Reason for this payment
                                                                                                       paid        still owe       Include creditor's name

 Part 4:       Identi    Le at Actions, Re ossessions and Foreclosures

9.    Within 1 year beforeyou filed for bankruptcy, wereyou a party in any lawsuit, court action, or administrative proceeding?
      Listall such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
       modifications, and contract disputes.

             No
       D     Yes. Fill in the details.
       Case title                                                    Nature of the case       Court or agency                      Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

             No. Go to line 1 1.
      D      Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                     Date                         Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11 Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
          No
      a      Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                     Date action was                   Amount
                                                                                                                           taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assigneefor the benefit of creditors, a
      court-appointed receiver, a custodian, or another official?
             No
      D Yes

 Part 5:      List Certain Gifts and Contributions

13.      ithin 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
      D Yes. Fill inthe details for each gift.
       Gifts with a total value of more than $600                        Describe the gifts                                Dates you gave                      Value
       per person                                                                                                          the gifts

       Person to Whom You Gave the Gift and
       Address:


Official Form 107                                      Statementof FinancialAffairsfor Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                  Best Case Bankruptcy

           Case 2:19-bk-15990-BKM                              Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                     Desc
                                                               Main Document    Page 29 of 35
  Debtor 1        EDIDIONGCLEMENTEKPE.< < ONG                                                                 Case rit.. ^er (ifknown)



 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
              No
       D Yes. Fill in thedetailsforeach giftor contribution.
        Gifts or contributions to charities that total                 Describe what you contributed                            Dates you                       Value
        more than $600                                                                                                          contributed
        Charity's Name
        Address (Number,Street,City, StateandZIPCode)

  Part 6:      List Certain Losses

 15. Within 1 year beforeyou filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
       or gambling?

             No
       D     Yes. Fill in the details.
        Describe the property you lost and                    Describe any insurance coverage for the loss                      Date of your      Value of property
        how the loss occurred                                                                                                   loss                           lost
                                                              Include the amount that insurance has paid. List pending
                                                              insurance claims on line 33 of Schedule A/B: Property.

  Part 7:      List Certain Pa ments or Transfers

 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
       consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy

       D     No
             Yes. Fill in the details.
        Person Who Was Paid                                           Description and value of any property                     Date payment              Amount of
        Address                                                       transferred                                              or transfer was              payment
        Email or website address                                                                                               made
        Person Who Made the Payment, if Not You
        ACCESS COUNSELING, INC.                                                                                                 11/30/2019                    $24. 00


        CLAUDIAJ. PLOTNICK                                                                                                     12/11/2019                   $200. 00
        BANKRUPTCY SERVICES
        PHOENIX, ARIZONA 85029


17 Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
   promised to help you deal with your creditors or to make payments to your creditors?
   Do not include any payment or transferthat you listed on line 16.

             No
      D      Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                    Date payment              Amount of
       Address                                                        transferred                                              or transfer was              payment
                                                                                                                               made

18. Within2 years beforeyoufiled for bankruptcy, didyou sell, trade, or otherwisetransferany property to anyone,otherthan property
      transferred in the ordinary course of your business or financialaffairs?
      Includebothoutrighttransfers andtransfersmadeassecurity (such asthe grantingofa security interestor mortgageon yourproperty). Donot
      include gifts and transfers that you have already listed on this statement.
           No
      D      Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                   Describe any property or        Date transfer was
       Address                                                        property transferred                       payments received or debts      made
                                                                                                                 paid in exchange
       Person's relationship to you




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case. LLC -www. bestcase. com                                                                                 Best Case Bankruptcy

            Case 2:19-bk-15990-BKM                              Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                    Desc
                                                                Main Document    Page 30 of 35
                                                        t
  Debtor1         EDIDIONGCLEMENTEKPEi,rONG                                                                     Case rii....^er {ifknown)



 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of whichyou are a
       beneficiary? (These are often called asset-protection devices.)
           No
       D      Yes. Fill in the details.
        Nameof trust                                                      Description and value of the property transferred                     DateTransferwas
                                                                                                                                                made

  Part 8:       List of Certain Financial Accounts, Instruments, Safe De osit Boxes, and Stora e Units

 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
       sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.
           No
       D     Yes. Fill in the details.
        Nameof Financial Institution and                              Last4 digits of              Type of account or        Date account was          Last balance
        Address (Number,Street,City, StateandZIP                      account number               instrument               closed, sold,       before closing or
        Code)                                                                                                               moved, or                    transfer
                                                                                                                            transferred

21. Do you now have, or did you havewithin 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
       cash, or other valuables?


             No
       D     Yes. Fill in the details.
        Name of Financial Institution                                     Who else had access to it?            Describe the contents            Do you still
        Address (Number, Street,City, StateandZIPCode)                    Address (Number, Street, City,                                         have it?
                                                                          State andZIPCode)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

             No
       D     Yes. Fill in the details.
        Name of Storage Facility                                          Who else has or had access            Describe the contents            Do you still
        Address (Number, Street,City,StateandZIPCode)                     to it?                                                                 have it?
                                                                          Address (Number,Street,City,
                                                                          State and ZIP Code)

 Part 9:        Identi Pro e         You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
      for someone.

      D No
             Yes. Fill in the details.
       Owner's Name                                                       Where is the property?                Describe the property                         Value
       Address (Number, Street, City, State andZIPCode)                   (Number, Street, City, State andZIP
                                                                          Code)
                                                                                                                DEBTOR RESIDESWITH                            $0. 00
                                                                                                                FAMILY WHOSE PROPERTY
                                                                                                                IS SOLE AND SEPARATE
                                                                                                                AND NOT A PART OF
                                                                                                                DEBTOR'S BANKRUPTCY
                                                                                                                ESTATE.


 Part 10: Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental lawmeans any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardousor
      toxic substances, wastes, or material into the air, land, soil, surfacewater, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Sfte means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
Official Form 107                                       Statementof FinancialAffairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                               Best Case Bankruptcy

            Case 2:19-bk-15990-BKM                              Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                  Desc
                                                                Main Document    Page 31 of 35
  Debtor 1        EDIDIONGCLEMENTEKPEi, r ONG                                                                   Case riL. ^er (ifknown)



       to own, operate, or utilize it, including disposal sites.
        Hazardousmaterial means anything an environmental law defines as a hazardouswaste, hazardoussubstance, toxic substance,
       hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notifiedyou that you may be liable or potentially liable underor in violation of an environmental law?

              No
       D      Yes. Fill in the details.
        Name of site                                                    Governmental unit                          Environmental law, if you         Date of notice
        Address (Number, Street, City, State andZIPCode)                Address (Number,Street,City, Stateand      know it
                                                                        ZIPCode)

 25. Have you notified any governmental unit of any release of hazardous material?

              No
       D      Yes. Fill in the details.
        Name of site                                                   Governmental unit                           Environmental law, if you         Date of notice
        Address (Number,Street,City,StateandZIPCode)                   Address (Number,Street,City, Stateand       know it
                                                                       ZIP Code)

26. Have you been a party in any judicial or administrative proceeding underany environmental law? Include settlements and orders.

              No
       D     Yes. Fill in the details.
        Case Title                                                     Court or agency                         Nature of the case                    Status of the
        Case Number                                                    Name                                                                          case
                                                                       Address (Number,Street,City,
                                                                       State and ZIP Code)

 Part 11: Give Details About Your Business or Connections to An Business

27 Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             D A soleproprietororself-employedin a trade, profession,orotheractivity,eitherfull-time or part-time
             D A memberofa limited liabilitycompany(LLC)or limitedliabilitypartnership(LLP)
             D A partner in a partnership
             D An officer, director, or managing executive of a corporation
             D Anownerofat least5%ofthevoting orequitysecuritiesofa corporation
             No. None of the above applies. Go to Part 1 2.
       D Yes.Checkall thatapply aboveandfill in the details belowfor eachbusiness.
       Business Name                                               Describe the nature of the business              Employer Identification number
       Address                                                                                                      Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                  Name of accountant or bookkeeper
                                                                                                                    Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      institutions, creditors, or other parties.

             No
      D Yes. Fill in the details below.
       Name                                                        Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                  Best Case Bankruptcy

            Case 2:19-bk-15990-BKM                               Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                     Desc
                                                                 Main Document    Page 32 of 35
  Debtor 1     EDIDIONGCLEMENT                      :.., ONG                                       Case ni.... ^er {ifknown)



  Part 12: Si n Below

 I have readthe answerson this Statementof FinancialAffairsandanyattachments,and I declare underpenalty of perjury thatthe answers
 aretrue and correct. I understandthat making a falsestatement, concealingproperty, orobtainingmoney or property by fraud in connection
 with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20 years, or both.
 18 U.S.C. §§ 152, 1341, 1519, and 571.


  EDIDIONG CLEMENT K                        ONG                     Signature of Debtor 2
  Signature of Debtor 1

  Date December 21, 2019                                            Date

 Didyou attach additionalpagesto YourStatementof FinancialAffairsfor IndividualsFilingfor Bankruptcy(Official Form 107)?
    No
 D Yes

 Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
 D No
    Yes. Nameof Person           CLAUDIAJ. PLOTNICK .Attach the BankruptcyPetitionPreparer'sNotice, Declaration, andSignature(Officis
 119).




OfficialForm 107                                   StatementofFinancialAffairsfor IndividualsFilingforBankruptcy                            page 7
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bestcase.com                                                                  Best Case Bankruptcy

          Case 2:19-bk-15990-BKM                          Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                      Desc
                                                          Main Document    Page 33 of 35
  Fill in this information to identify your case:

  Debtor 1                  EDIDIONG CLEMENT EKPENYONG
                            First Name                         Middle Name
  Debtor 2
  (Spouse if, filing)       First Name                         Middle Name


  United States Bankruptcy Courtforthe:                  DISTRICTOFARIZONA

  Case number
  (if known)                                                                                                                            D Check if this is an
                                                                                                                                          amended filing



 Official Form 108
 Statement of Intention for Individuals Filin                                                           Under Cha ter7                                       12/15


 If you are an individual filing under chapter 7, you must fill out this form if:
     creditors have claims secured by your property, or
     you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
               on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
               sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
               write your name and case number (if known).

 Part 1:         List Your Creditors Who Have Secured Claims

1. Forany creditors that you listed in Part 1 of ScheduleD: Creditors WhoHaveClaims Secured by Property (Official Form 106D),fill in the
   information below.
     Identify the creditor and the property that is collateral                  What do you intend to do with the property that        Did you claim the property
                                                                                secures a debt?                                       as exempt on Schedule C?


     Creditor's         BUCKEYE CHECK CASHING OF                                   Surrender the property.                               No
     name:              ARIZONA                                                 D Retain the property and redeem it.
                                                                                                                                       D Yes
                                                                                D Retain the property andenter into a
     Description of 2010 DODGEAVENGER                                              ReafRrmation Agreement.
    property                                                                    D Retain the property and [explain]:
    securing debt:



    Creditor's          FLAGSHIP CREDIT ACCEPT                                    Surrender the property.                                No
    name:                                                                       D Retainthe propertyandredeemit.
                                                                                D Retainthe property andenter into a                  D Yes
    Descriptionof 2013 FORD ESCAPE                                                 Reaffinnation Agreement.
    property                                                                    D Retainthe property and[explain]:
    securing debt:

                  istYourUnex irect Personal Pro e                     Leases
Forany unexpiredpersonal property leasethatyou listed in ScheduleG: ExecutoryContracts and UnexpiredLeases(OfficialForm 106G),fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describeyour unexpired personal property leases                                                                                  Will the lease be assumed?



Official Form 108                                         Statement of Intention for Individuals Filing Under Chapter 7                                         page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                Best Case Bankruptcy




               Case 2:19-bk-15990-BKM                            Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                                   Desc
                                                                 Main Document    Page 34 of 35
  Debtor 1      EDIDIONGCLEMENTEKPENYONG                                                            Case number {ifknown)

  Lessor's name:                                                                                                            D No
  Description of leased
  Property:                                                                                                                 D Yes

  Lessor's name:                                                                                                            D No
  Description of leased
  Property:                                                                                                                 D Yes

  Lessor's name:                                                                                                            D No
  Description of leased
  Property:                                                                                                                 D Yes

  Lessor's name:                                                                                                            D No
  Description of leased
  Property:                                                                                                                 D Yes

  Lessor's name:                                                                                                            D No
  Description of leased
  Property:                                                                                                                 D Yes

  Lessor's name:                                                                                                            a No
  Description of leased
  Property:                                                                                                                 D Yes

  Lessor's name:                                                                                                            D No
 Description of leased
 Property:                                                                                                                  D Yes

 Part 3:      Si n Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpire Ie se.


        EDIDIONGCLEMENTEK ENYON                                                       Signature of Debtor 2
       Signature of Debtor 1

       Date         December 21, 2019                                             Date




OfficialForm 108                                        Statementof Intentionfor IndividualsFiling UnderChapter 7                               page 2
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                  Best Case Bankruptcy




           Case 2:19-bk-15990-BKM                              Doc 11 Filed 12/23/19 Entered 12/26/19 13:33:27                      Desc
                                                               Main Document    Page 35 of 35
